DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, 15-18, 23, and 57-71 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (US Patent No. 5,948,569) and further in view of Affinito et al. (US PGPub 2013/0095380).
Regarding Claims 1-2, 23 and 64, Moses discloses in Fig. 1 an electrochemical cell, comprising a first electrode (10); a second electrode (14); and a composite (18 and lithium layer) comprising a polymeric electrically insulating separator (18)  (C8, L34-36, wherein the separator is necessarily and inherently electrically insulating in order to successfully prevent electrical contact between the electrodes thereby reducing the risk of short circuiting, as evidenced by C1, L36-44) and a layer comprising lithium disposed on a surface of the separator (18) (C8, L36-37), wherein: the composite (18 and lithium layer) is positioned between the first electrode (10) and the second electrode (14) (see FTA configuration of Example 3, C8, L52-55), the layer comprising the lithium contains lithium in an amount of 100 wt% (see FTA configuration of Example 3, C8, L36-37, C6, L41-53, wherein the layer comprising the lithium is a lithium metal layer and consequently only comprises lithium), which falls within and therefore reads on the instantly claimed range of at least 50 wt%, the layer comprising the lithium is vacuum deposited on the separator (18) and thus is necessarily and inherently adhered to the separator (18) and in direct contact with the separator (18) (see FTA configuration of Example 3, C8, L36-37, C6, L41-53), and the first electrode (10) is a lithium intercalation electrode, and the second electrode (14) is a lithium intercalation electrode (C8, L34-36, wherein the electrochemical cell is a lithium ion cell and therefore the first electrode (10) and the second electrode (14) are necessarily and inherently intercalation electrodes).
Moses further discloses a desire to improve cell cycle life (C3, L5-15). 

The Examiner notes that the instant specification discloses in which a composite comprising a layer comprising lithium is provided, a surface of the layer comprising lithium may be passivated. For example, a surface of the layer comprising the lithium furthest from the separator on which it is disposed may be passivated (i.e. have undergone a chemical reaction to form a layer that is less reactive than material that is present in the bulk of the layer comprising the lithium, such as with an ambient atmosphere, with a fluid, with a solvent, with an electrolyte). One method of passivating a surface of the layer comprising the lithium is to expose the layer comprising the lithium to a plasma comprising a gas (P26, L12-33).
Affinito teaches an electrochemical cell, wherein the electrochemical cell comprises a protective layer that is used to separate an electroactive layer from an electrolyte to be used with the electrochemical cell ([0020]). The separation of an electroactive layer from the electrolyte of an electrochemical cell is desirable for a variety of reasons such as the prevention of dendrite formation during recharging, preventing reaction of lithium with the electrolyte or components in the electrolyte, increasing cycle life, and safety (e.g., preventing thermal runaway) ([0020]). 
Specifically, Affinito teaches a first electrode (15, anode) comprising an electroactive layer (20) comprising an electroactive material such as lithium metal, wherein the electroactive layer (20) is protected by a protective layer (30) ([0025]). The protective layer (30) is formed on 
It would have been obvious to one of ordinary skill in the art to passivate the surface of the layer comprising the lithium of Moses by applying a plasma of a gas to the exposed surface of layer comprising the lithium, as taught by Affinito, such that a surface of the layer facing away from the separator is passivated and a surface of the layer facing the separator is not passivated, in order to prevent direct contact between the layer comprising the lithium and a species present in an electrolyte in the electrochemical cell and further prevent of dendrite formation during recharging, prevent reaction of lithium with the electrolyte or components in the electrolyte, increase cycle life, as desired by Moses, and safety, wherein the layer comprising the lithium is disposed on a surface of the separator closest to the first electrode and therefore a skilled artisan would have reasonable expectation that such would successfully protect the first electrode and achieve said effects taught by Affinito.
Regarding Claims 4, 57, and 65, modified Moses discloses all of the limitations as set forth above. Modified Moses further discloses in the teachings of Affinito wherein the passivation is in the form of a passivation layer, and the passivation layer (protective layer) has 
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range taught by Affinito for the thickness of the passivation layer of modified Moses, wherein a skilled artisan would have reasonable expectation that such would successfully form the passivation layer desired by Affinito in modified Moses, thereby successfully preventing direct contact between the layer comprising the lithium and a species present in an electrolyte in the electrochemical cell and further preventing of dendrite formation during recharging, preventing reaction of lithium with the electrolyte or components in the electrolyte, increasing cycle life, and safety, as desired by modified Moses. 
Regarding Claims 5-6, modified Moses discloses all of the limitations as set forth above. The Examiner notes that the instant specification discloses a single material layer is a layer that is made up a single material exclusively or almost exclusively, such as at least 90 wt% of a single material (P7, L15-18). Single materials are typically considered to be elements or compounds and should not be understood to encompass composite materials such as particles held together by a binder (P7, L21-23).
Modified Moses discloses wherein the layer comprising the lithium is a lithium metal layer (see FTA configuration of Example 3, C8, L36-37, C6, L41-53 of Moses) and therefore is a single material layer. 
Thus, modified Moses discloses wherein a binder makes up 0 wt%, which falls within and therefore reads on the instantly claimed range of less than or equal to 20 wt% of the layer comprising the lithium and further wherein particles make up 0 wt%, which falls within and 
Regarding Claims 7, 58, and 66, modified Moses discloses all of the limitations as set forth above. Modified Moses further discloses wherein the layer comprising the lithium is a lithium metal layer (see FTA configuration of Example 3, C8, L36-37, C6, L41-53 of Moses) and therefore necessarily and inherently has a substantially uniform composition. 
Regarding Claims 8, 59, and 67, modified Moses discloses all of the limitations as set forth above. Modified Moses further discloses wherein the layer comprising the lithium is a lithium metal layer (see FTA configuration of Example 3, C8, L36-37, C6, L41-53 of Moses) and therefore necessarily and inherently is a single phase material.
Regarding Claims 9-10, 60-61, and 68-69, modified Moses discloses all of the limitations as set forth above. Modified Moses further discloses wherein the layer comprising the lithium is a lithium metal layer containing 99+ wt% lithium (see FTA configuration of Example 3, C8, L36-37, C6, L50-51 of Moses), which falls within and therefore reads on the instantly claimed range of at least 95 wt% lithium.
Regarding Claims 11-12, modified Moses discloses all of the limitations as set forth above. Modified Moses further discloses wherein the surface of the separator (18 of Moses) on which the layer comprising the lithium is disposed is a surface of the separator (18 of Moses) closest to the first electrode (10 of Moses) (see FTA configuration of Example 3, C8, L36-37 of Moses), wherein the first electrode (10 of Moses) is an anode. 
Regarding Claim 15, modified Moses discloses all of the limitations as set forth above. While modified Moses discloses in the specific embodiment wherein the first electrode (10 of 
However, modified Moses teaches that the first electrode (10 of Moses) is not particularly limited and may be a carbon electrode comprising an active material such as graphite or mesophase carbons (C4, L1-4 of Moses).
It would have been obvious to one of ordinary skill in the art to utilize graphite as the active material of the first electrode of modified Moses, as disclosed by modified Moses, as the active material of the first electrode is not particularly limited, wherein a skilled artisan would have reasonable expectation that such would successfully form a carbon electrode, as desired by modified Moses.
Regarding Claim 16, modified Moses discloses all of the limitations as set forth above. Modified Moses further discloses wherein the second electrode (14 of Moses) comprises a lithium transition metal oxide (see FTA configuration of Example 3, C8, L34-36 LiCoO2 of Moses).
Regarding Claim 17, 62, and 70, modified Moses discloses all of the limitations as set forth above. Modified Moses further discloses wherein the layer comprising the lithium has a thickness of about 3.6 µm (see FTA configuration of Example 3, C8, L36-39 of Moses), which falls within and therefore reads on the instantly claimed range of greater than or equal to 0.5 µm and less than or equal to 5 µm.
Claim 18, 63, and 71, modified Moses discloses all of the limitations as set forth above. Modified Moses further discloses wherein the separator (18 of Moses) is a porous polymeric membrane (see FTA configuration of Example 3, C8, L34-36 and C6, L47-48 of Moses, wherein the separator 18 is necessarily and inherently porous in order to successfully allow an electrolyte to migrate from one electrode to the other, as evidenced by C1, L41-44 of Moses).
Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive. 
The Applicant notes that Claim 1 has been amended to recite that a surface of the layer facing the separator is not passivated. This amendment is supported, at least, by Figs. 1 and 3B; P6, L22-25, P9, L16-29 of the instant specification.
The Examiner notes that amended Claim 1 overcomes the prior rejection of record. Upon further consideration of the instant specification, the Examiner notes that the instant specification discloses in which a composite comprising a layer comprising lithium is provided, a surface of the layer comprising lithium may be passivated. For example, a surface of the layer comprising the lithium furthest from the separator on which it is disposed may be passivated (i.e. have undergone a chemical reaction to form a layer that is less reactive than material that is present in the bulk of the layer comprising the lithium, such as with an ambient atmosphere, with a fluid, with a solvent, with an electrolyte). One method of passivating a surface of the layer comprising the lithium is to expose the layer comprising the lithium to a plasma comprising a gas (P26, L12-33).

Specifically, the Examiner notes that when a the surface of the layer comprising the lithium is passivated by applying a plasma of a gas to the exposed surface of the layer comprising lithium, the surface of the layer facing away from the separator is passivated because it is exposed to the plasma of gas and the surface of the layer facing the separator is not passivated because it is facing the separator and therefore is not exposed to the plasma of gas.
Thus, modified Moses discloses wherein a surface of the layer facing the separator is not passivated and consequently the arguments are not found to be persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 29, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 31, 2021